Citation Nr: 1044926	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  09-08 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim for a heart disorder, to include disability manifested by 
mitral valve prolapse.  


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel











INTRODUCTION

The Veteran had active service from February 1978 to February 
1981.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the above claim.  

In July 2010, the Board remanded the claim for procedural and 
evidentiary considerations.

While the Board has determined that new and material evidence has 
been submitted to reopen the claim, it has also determined that 
further development of the claim is now warranted.  The issue of 
entitlement to service connection for a heart disorder, to 
include disability manifested by mitral valve prolapse, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  An application to reopen a claim for service connection for a 
heart disorder, to include disability manifested by mitral valve 
prolapse, was denied by a February 2005 rating decision that was 
not appealed.

2.  The evidence submitted since the September 2003 rating 
decision pertinent to the claim for service connection for a 
heart disorder was not previously submitted, relates to an 
unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim.  




CONCLUSIONS OF LAW

1.  The rating decision of February 2005, which denied an 
application to reopen a claim for service connection for a heart 
disorder, to include disability manifested by mitral valve 
prolapse, is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2010).

2.  Evidence received since the February 2005 rating decision is 
new and material, and the Veteran's claim for service connection 
for a heart disorder, to include disability manifested by mitral 
valve prolapse, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record reflects that a rating decision in February 2005 
denied an application to reopen a claim for service connection 
for a heart disorder, to include disability manifested by mitral 
valve prolapse, and that the Veteran did not file a timely notice 
of disagreement with this decision.  Accordingly, it became final 
when the Veteran failed to perfect his appeal of that decision 
within the statutory time limit.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  As such, his claim for service connection 
for a heart disorder may only be reopened if new and material 
evidence is submitted.

In this instance, since the February 2005 rating decision denied 
the claim on the basis that the evidence since the last final 
denial (Board decision of June 1986) did not relate to the 
unestablished fact of incurrence during service or presumption of 
incurrence, the Board finds that new and material evidence would 
consist of medical evidence relating current coronary disability 
associated with mitral valve prolapse to the Veteran's period of 
active service, or a period of one year following such service.  

In this regard, additional evidence received since the February 
2005 rating decision includes VA treatment records for the period 
of May 1985 to June 2010, which contain findings of mitral valve 
prolapse, hypertension, patent foreman ovale, and cerebrovascular 
accident/stroke, a private medical statement from August 2004, 
which notes that the Veteran had suffered from a right cerebellar 
ischemic infarct of suspected cardiovascular etiology, a private 
medical report from September 2004, which notes a history of 
mitral valve prolapse and an episode of a transient ischemic 
attack (TIA) in July 2004, and a January 2005 private medical 
report, which indicates that the Veteran had a history of mitral 
valve prolapse since 1980, and provides an impression that 
includes mitral valve prolapse and cerebrovascular accident.  

In this case, since the February 2005 rating decision is found to 
have denied the Veteran's claim at least in part on the basis 
that there was insufficient evidence linking a current heart 
disorder to service, the Board finds that the above-noted 
evidence of continuing diagnoses of mitral valve prolapsed, 
possible complications of this disorder such as cerebrovascular 
accident/stroke, and an assessment noting a history of mitral 
valve prolapse since 1980 (the Veteran's period of service was 
from February 1978 to February 1981), warrants the reopening of 
the claim, as such evidence was not previously submitted, relates 
to an unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim.  Therefore, the Board 
concludes that the claim for service connection for a heart 
disorder, to include disability manifested by mitral valve 
prolapse, is reopened.  


ORDER

New and material evidence having been submitted, the claim for 
service connection for a heart disorder, to include disability 
manifested by mitral valve prolapse, is reopened.






REMAND

Having determined that the claim for service connection for a 
heart disorder, to include disability manifested by mitral valve 
prolapse, should be reopened, the Board concludes that further 
development is now warranted with respect to the claim.  

More specifically, the service treatment records reflect that 
during service in November 1980, the Veteran was noted to have a 
grade II/VI systolic murmur that had not been noted at the time 
of a previous in-service examination.  In addition, an initial VA 
post-service cardiological examination in July 1982 revealed a 
diagnosis of systolic murmur, the etiology of which was 
undetermined at the time of the examination.  Finally, as noted 
previously, at last one recent private medical report notes the 
onset of the Veteran's mitral valve prolapse as 1980, and there 
are now concurrent diagnoses of hypertension, mitral valve 
prolapse, patent foreman ovale, and cerebrovascular 
accident/stroke.  Consequently, the Board finds that the Veteran 
should be afforded an appropriate examination to determine 
whether any current heart disorder, to include disability 
manifested by mitral valve prolapse, is related to the initial 
grade II/VI systolic murmur first noted during the Veteran's 
period of active service in November 1980.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an 
appropriate examination to determine the 
nature and etiology of any heart disorder, 
to include disability manifested by mitral 
valve prolapse.  The claims file and a 
copy of this remand should be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
indicated studies should be conducted, and 
all findings reported in detail.

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent probability or greater) that 
the Veteran currently has a heart 
disorder, to include disability manifested 
by mitral valve prolapse, that is related 
to active service.  

In providing this opinion, the examiner 
should acknowledge the November 1980 in-
service finding of a grade II/VI systolic 
murmur, and the July 1982 post-service VA 
cardiological examination diagnosis of 
systolic murmur.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

2.  The RO/AMC should read all medical 
opinions obtained to ensure that the 
remand directives have been accomplished, 
and should return the case to the examiner 
if all questions posed are not answered.

3.  Finally, readjudicate the issue on 
appeal.  If the benefits sought on appeal 
are not granted, issue a supplemental 
statement of the case, and give the 
Veteran and his representative an 
appropriate amount of time to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


